In re application of							:
Van Lengerich et al.							:		
Serial No. 16/197,550							:	DECISION ON
Filed:	November 21, 2018						:	PETITION
For:  REDUCED SODIUM FOOD PRODUCTS			:

This is a decision on the Petition under 37 CFR 1.144 filed on February 25, 2021 to request to withdraw the restriction requirement made final in the Office Action of June 10, 2020. 

A Requirement for Restriction was mailed on March 20, 2020 that set forth a restriction requirement between the species of the R3 formula, namely species 1.A., 1.B., and 1.C. The Applicants elected specie 1.B. with traverse in the response filed on May 14, 2020. A Non-final Office Action was mailed on June 10, 2020 that maintained the original restriction requirement and made this requirement final. This Non-final Office Action held claims 79 and 88 as being directed to the elected specie and claims 80-87 and 89-93 were withdrawn as being directed to a non-elected species. A response to the Non-final Office Action was filed on September 10, 2020 that requested that claims 90-93 be rejoined because these claims are generic to the elected specie 1.B. In response to the September 10, 2020 response, the examiner issued a Non-final Office Action on November 25, 2020 that did not rejoin claims 90-93 as generic claims to the elected specie. The present petition was filed on February 25, 2021 requesting reconsideration and withdrawal, or modification, of the Restriction Requirement or rejoinder of claims 90-93.

The petition argues that “claims 90-93 clearly are generic to the compound of the Formula R3, have nothing to do with the specific chemical species for which the Examiner required election, and should be considered in the present application.” It is noted that claim 90 has been canceled since it was incorporated into independent claim 79 in the amendment filed on February 25, 2021. It is agreed that pending claims 91-93 are clearly generic claims to all species of the compounds of Formula R3. Accordingly, this petition is GRANTED. 

Upon the mailing of this decision, this application will be forwarded to the examiner for preparation of an Office Action that encompasses claims 79, 88, and 91-93.  


/Timothy H. Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc




MRG/General Millsc/o Mueting Raasch Group111 Washington Ave. S., Suite 700Minneapolis MN 55401